Opinion,
Mr. Justice Green:
This is another instance in which a person stepped upon a railroad track in front of an approaching locomotive, and was instantly struck and killed. A companion of the deceased was with him at the time, and succeeded in getting across the track in time to avoid a collision. He testified that when they were approaching the track they “ stopped to see whether any train was coming. Leightheisel was right alongside of me. We looked down towards Atlantic City; we could not see any train. We did not hear any whistle blown or bell rung. I then started, and ran across the track..... The first I saw or heard of the train was when it startled me as it rushed by, just after I got over the track, and as it startled me I slipped and fell..... I started and ran across the track. I started to run after we looked for the train, about two yards from the *13track. I did not see any engine. When I started to run, Leightheisel was right alongside of me.”
It was raining violently at the time of the accident, and both the men had umbrellas. Fry, a witness for the plaintiff, said he first saw the men about three hundred yards up the road, and last saw them about thirty yards from the track. Steinmeyer, another witness for the plaintiff, said he could see about two or three squares up the road from the station, and there was evidence that there was a cut through which the road passed about one hundred fifty yards from the station. The men were crossing the track on a public road, close by the station. There was nothing to prevent the men from seeing the train, if they really looked for it, from the point at which Schad, the plaintiff’s principal witness, said they looked towards Atlantic City. Steinmeyer said he could see up the road two or three squares, and towards Waterford about two squares, where there was an embankment. Fry said there were about three hundred yards in a square. The accident occurred about five o’clock on an afternoon in August. The clouds were heavy and dark, and the rain fell in torrents. In these circumstances, the men undertook to cross the track, and one of them was immediately struck and killed. Whether the umbrellas and the rain really interfered with their vision and caused the survivor to say he did not see the train, it is an absolute certainty that they attempted to cross the track immediately in front of an approaching locomotive, and the fatal result necessarily and instantly followed.
The undisputed facts, fully shown by the plaintiff’s testimony, bring the case directly within the ruling of several of our decisions. In Carroll v. Railroad Co., 12 W. N. 348 (2 Penny. 159), the plaintiff testified more precisely and much more fully to his looking in different directions, and listening for approaching trains, and seeing and hearing none, he stepped upon the track, and was struck. Nevertheless we said: “ The injury received by the plaintiff was attributable solely to his own gross carelessness. It is in vain for a man to say that he looked and listened, if, in despite of what his eyes and ears must have told him, he walks directly in front of a moving locomotive.” We have applied the same doctrine in the cases of Moore v. Railroad Co., 108 Pa. 349; Penna. R. Co. v. Bell, *14122 Pa. 58; and Marland v. Railroad Co., 128 Pa. 487. They are conclusive of the present case.
Judgment affirmed.